J-A09017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.N., A MINOR,             IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
IN THE INTEREST OF: F.N., A MINOR,

APPEAL OF: LUZERNE COUNTY
CHILDREN AND YOUTH SERVICES

                                                    No. 1725 MDA 2016


             Appeal from the Order Entered September 16, 2016
               In the Court of Common Pleas of Luzerne County
Civil Division at No(s): CP-40-DP-0000012-2013, CP-40-DP-0000013-2013


BEFORE: SHOGAN, OTT, and STABILE, JJ.

MEMORANDUM BY SHOGAN, J.:                             FILED JUNE 05, 2017

      Appellant, Luzerne County Children and Youth Services (“CYS”),

purports to appeal from two orders entered on September 16, 2016,

regarding the assignment of a caseworker to underlying dependency actions.

After careful review, we are constrained to quash this appeal.

      The trial court summarized the troubling factual and procedural history

of this matter as follows:

            On January 9, 2013, after [a] hearing addressing the
      Dependency Petition filed by Luzerne County Children and Youth
      Services (Children and Youth) the court, by clear and convincing
      evidence, found the minor children, R.N. and F.N., to be
      dependent children pursuant to the Juvenile Act. This case
      involves an appeal taken by Children and Youth pursuant to an
      Order entered by the [c]ourt dated September 12, 2016
      (docketed on September 16, 2016) which ordered that a
      Hazleton caseworker, rather than a Wilkes-Barre caseworker,
      shall be assigned to the case. The case was to be supervised
      from the Wilkes-Barre Office since there were no supervisors
      available in the Hazleton office.
J-A09017-17


           There are two minor children in this case, R.N. and F.N.
     R.N. is six (6) years old, born [in December of 2009], and F.N. is
     (10) years old[,] born [in July of 2006]. The natural mother,
     K.N. [(“Mother”)] had three (3) children and one of them is
     deceased.

            On December 23, 2014, [Mother] filed a Petition for
     Emergency Special Relief requesting that Luzerne County
     Children and Youth and the Guardian Ad Litem for the children
     have no further involvement in the case and that the matter be
     referred to Children & Youth’s regional headquarters.
     Alternatively, the Mother requested that the Dependency
     [proceeding] be dismissed and discontinued and the minor
     children [be] returned to [Mother]. [Mother] averred in her
     Petition that the Guardian Ad Litem had referred the matter
     involving the deceased child to a personal injury attorney in
     order to file a wrongful death action. Mother also averred that
     the Guardian Ad Litem did not disclose her actions concerning
     her referral to the [c]ourt, Master, other attorneys or parties
     involved.

            [Mother] also averred that one of the caseworkers from
     Children and Youth also referred the wrongful death action to a
     personal injury lawyer without disclosing her actions concerning
     the referral to the [c]ourt, Master, other attorneys or parties
     involved. Mother further alleged that the caseworker and/or the
     Guardian Ad Litem provided confidential medical records of the
     deceased minor child to a personal injury attorney without the
     consent, knowledge or approval of [Mother] and without
     disclosing that information to the [c]ourt, Master, Attorneys or
     parties involved. [Mother] alleged that the Guardian Ad Litem
     could not hold a neutral position in this case and that her actions
     presented a conflict of interest and further presented an
     appearance of impropriety.      [Mother] further alleged in her
     Petition that a wrongful death action was filed and that an
     Administrator of the Estate was appointed which excluded
     [Mother].

           On December 30, 2014, Children and Youth filed
     Preliminary Objections to [Mother’s] Petition for Special Relief.
     On January 6, 2015[,] an agreement was reached among
     [Mother], the Guardian Ad Litem of the minor children[,] and
     Children and Youth. [Mother] agreed to withdraw her Petition
     for Special Relief without prejudice in which she requested that

                                    -2-
J-A09017-17


       the assigned Children and Youth personnel and the Guardian Ad
       Litem be removed from the case. The Guardian Ad Litem agreed
       to withdraw as the Guardian Ad Litem for the two children
       without admission of any wrongdoing or liability. Thus, a new
       Guardian Ad Litem was appointed for the minor children, R.N.
       and F.N.

             Luzerne County Children and Youth agreed to transfer the
       case files to its office in Hazleton, Pennsylvania. It was agreed
       that these files were to be handled by caseworkers, supervisors
       and investigators who had no involvement with this case. More
       specifically, Luzerne County Children and Youth agreed to
       immediately transfer the file of the two minor children to the
       Hazleton office for assignment to a new caseworker.
       Melissa Rogers of the Wilkes-Barre Office was the only individual
       permitted to meet with the Hazleton caseworker to provide the
       case history and transfer of the file. After that initial meeting,
       Ms. Rogers was not to have any further communication with any
       Wilkes-Barre staff regarding the dependency actions of the minor
       children. Furthermore, no other Wilkes-Barre caseworker or
       staff member was to have any contact regarding the case with
       the Hazleton caseworker.[1]

              There was also a pending Petition for Contempt against
       Children and Youth filed by [Mother] alleging that Melissa Rogers
       and her supervisor, Donna Domiano, interfered with reunification
       between [Mother] and her children by contacting Cornerstone
       Counseling and advising that agency not to engage in
       reunification services despite a [c]ourt Order which directed
       Cornerstone Counseling to conduct therapeutic sessions between
       Mother and the children. On September 9, 2016, Children and
       Youth filed a Petition to Modify the existing Order relating to the
       above-referenced caseworker and supervisor assignments. As
       indicated, supra., [sic] said Order was entered upon agreement
       of all the parties. The basis of the petition was to advise the
       court that the assigned caseworker in the Hazleton office had left
       her position and the only remaining employee working on the
       case was the supervisor from the Hazleton office. However, at
____________________________________________


1
  The terms of this agreement were placed on the record and entered as an
order by the trial court during the January 6, 2015 hearing. N.T., 1/6/15, at
1-28.



                                           -3-
J-A09017-17


      the hearing, the court learned that the supervisor was also
      leaving her position. Thus, a new caseworker and supervisor
      would need to be assigned to the family. At the hearing, the
      [c]ourt held that since there were no more supervisors available
      at the Hazleton office, a supervisor from the Wilkes-Barre office
      may be assigned as long as the supervisor had no connection to
      the case or presented no appearance of impropriety.
      Furthermore, the [c]ourt ordered that one of the Wilkes-Barre
      supervisors, Jeanette Rosenau, who is the fiancée of one of the
      caseworkers that originally worked on the case, would not be
      permitted to be the supervisor for the Hazleton caseworker.

            On October 17, 2016, Children and Youth filed an Appeal
      to the Superior Court [from] the Order[s]. . . .

Trial Court Opinion, 12/20/16, at 1-4 (internal citations omitted).

      CYS presents the following issue for our review:

      Whether the Trial Court erred because it did not have jurisdiction
      to order how Luzerne County Children and Youth Services should
      allocate administrative resources pursuant to a dependency case
      governed by the Juvenile Act, 42 Pa.C.S. § 6301, et seq.?

CYS’s Brief at 1.

      Before turning to the merits of CYS’s argument, we must determine if

we may exercise jurisdiction over this appeal. Initially, we acknowledge that

issues of jurisdiction may be raised sua sponte. In re W.H., 25 A.3d 330,

334 (Pa. Super. 2011). Moreover, “[w]hether an order is appealable as a

collateral order is a question of law; as such, our standard of review is de

novo and our scope of review is plenary.” Rae v. Pennsylvania Funeral

Directors Association, 977 A.2d 1121, 1126 n.8 (Pa. 2009).

      First, of relevance is the fact that the September 16, 2016 orders

issued by the trial court were separate decisions for each child and were filed


                                     -4-
J-A09017-17


on separate dockets. Orders, 9/16/16, at 1. Pennsylvania Rule of Appellate

Procedure 341 requires that where one or more orders resolves issues

arising on more than one docket or relating to more than one judgment, an

appellant must file separate notices of appeal from each order or judgment.

See Pa.R.A.P. 341, note (citing Commonwealth v. C.M.K., 932 A.2d 111

(Pa. Super. 2007)) (quashing joint notice of appeal filed by co-defendants

from separate judgments of sentence entered on different dockets).

Furthermore, in the civil context, the question of one appeal from multiple

orders has been specifically disapproved of by courts of this Commonwealth.

See General Electric Credit Corp. v. Aetna Casualty & Surety Co., 263

A.2d 448, 452–453 (Pa. 1970) (holding that one appeal from several

judgments is discouraged as unacceptable practice and stating that the

Supreme Court has quashed such appeals where no meaningful choice

between them could be made); Egenrieder v. Ohio Casualty Group, 581

A.2d 937, 940 (Pa. Super. 1990) (holding separate appeals were required to

be filed by each appellant where trial court entered separate orders denying

each appellant’s motion on different grounds).      Here, CYS filed only one

notice of appeal from the two separate orders that were entered on separate

dockets. Thus, quashal on this basis is appropriate.

      Second, CYS has filed an appeal from an interlocutory order.       While

CYS asserts that it is appealing a collateral order, we cannot agree.

            Generally, only appeals from final orders are eligible for
      appellate review. . . . The collateral order rule “permits an

                                     -5-
J-A09017-17


      appeal as of right from a non-final order if it is separable from
      and collateral to the main action, involves a right too important
      to be denied review and, if the review is postponed, the right will
      be irreparably lost.”    The collateral order rule, codified at
      Pa.R.A.P. 313, must be interpreted narrowly. All three elements
      must be satisfied to permit review of an interlocutory appeal
      under the collateral order rule.

Jacksonian v. Temple University Health System Foundation, 862 A.2d

1275, 1279 (Pa. Super. 2004) (internal citations omitted).

      “In order to satisfy the second prong of the collateral order doctrine, it

is not sufficient that the issue be important to the particular parties.”

Spanier v. Freeh, 95 A.3d 342, 346 (Pa. Super. 2014). “Rather, the issue

must involve rights deeply rooted in public policy going beyond the particular

litigation at hand.” Id.

      Additionally, we have described the third element for qualification as a

collateral order as follows:

            The third of these requires the appellant to demonstrate
      that the underlying claim will be “irreparably lost” should the
      appellant be forced to forebear from appealing until after final
      judgment in the litigation. To satisfy this element, an issue must
      actually be lost if review is postponed. Orders that make a trial
      inconvenient for one party or introduce potential inefficiencies,
      including post-trial appeals of orders and subsequent retrials, are
      not considered as irreparably lost.

Graziani v. Randolph, 856 A.2d 1212, 1225 (Pa. Super. 2004) (internal

citations and some quotation marks omitted).

      In support of its claim that the September 16, 2016 orders are

collateral orders, CYS contends first that the orders are separate from the

main cause of action in the dependency case. CYS’s Brief at 4-5. Second,

                                     -6-
J-A09017-17


CYS maintains that the right involved is too important to be denied review

because “[w]ithout review, the [t]rial [c]ourt can continue to order the

Agency how to handle [sic] administrative decisions even though it has no

statutory authority.” Id. at 5. Finally, CYS argues that the question before

the Court will be irreparably lost if review is postponed because “the decision

as to which caseworker would be working with this family would never be

reviewable.” Id.

      We agree that the first prong has been met:          the order regarding

assignment of the caseworker is separate from the main, underlying

dependency action. We cannot agree, however, that the second and third

prongs required for a collateral order have been satisfied.

      With regard to the second prong, as outlined, CYS asserts that the

right involved is too important to be denied review because without review,

the trial court can continue to handle administrative decisions though it has

no statutory authority to do so. We first note that the parties came to the

initial agreement to prohibit staff from the Wilkes-Barre office from working

on Mother’s case in January of 2015. N.T., 1/6/15, at 1-14, 27-28. At that

point, it was agreed to by all interested parties, including CYS, that staff in

the Hazleton office would handle the matter.         Id.   As a result of this

agreement, Mother agreed to withdraw her petition for emergency special

relief. Id. at 8. CYS did not challenge the trial court’s authority to enter the

order reflecting that agreement at that time. N.T., 1/6/15, at 10, 27-28.


                                     -7-
J-A09017-17


      CYS is now asking for a change in the status quo that was put into

effect by the order reflecting that agreement. Thus, we cannot agree with

CYS’s assertion that the court is continuing to “handle” administrative

decisions without authority.    By agreement, the parties allowed the trial

court to manage this deemed “administrative decision.” CYS did not object

to or appeal from that order when it was entered.         Accordingly, the trial

court’s authority to designate a caseworker in this matter was conceded by

all parties, including CYS.   Moreover, while the issue may be important to

CYS in this particular case, we cannot agree that it involves rights deeply

rooted in public policy going beyond this particular litigation where the

parties agreed to the trial court’s authority in directing the administrative

handling of this matter. Spanier, 95 A.3d at 346. Accordingly, the second

prong is not met.

      Furthermore, the third prong of the collateral order test has not been

met. Notably, CYS does not make an argument or assert facts relating to

the importance of a particular caseworker being with this family. Rather, it

argues that the trial court’s decision hinders CYS’s ability to effectively

allocate resources, thereby placing a heavy burden on CYS, and if review of

this issue is postponed, the claim will be irreparably lost. CYS’s Brief at 4, 7.

We find this argument unconvincing for several reasons.

      First, CYS’s focus appears to be on the allocation of resources.

Regardless of which office supervises this case, the allocation of resources


                                      -8-
J-A09017-17


will be within Luzerne County CYS.     As a result, we cannot agree that a

designation of which office will supervise this case places a “heavy burden”

on CYS, nor that the postponement of review will result in the claim being

irreparably lost.   Arguably the designation of a Hazleton caseworker and

Wilkes-Barre supervisor in this matter may result in some inconvenience or

inefficiency for CYS.   Those factors, however, are insufficient to meet the

criteria for the third prong.   Graziani, 856 A.2d at 1225.    Moreover, if it

were subsequently determined that the caseworker who worked with this

family was inappropriate, and that impacted the dependency determination

for example, then that issue could be addressed on appeal. Accordingly, the

third element for a collateral order has not been established, and the current

appeal lies from an interlocutory order. Thus, we are constrained to quash

this appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/2017




                                     -9-